Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 22, 2019

The Court of Appeals hereby passes the following order:

A19A2348. VILGENALT SANON v. LATOYA RILEY.

      Following the dismissal of all claims in this civil case, the defendant, Vilgenalt
Sanon, filed a motion for attorney fees pursuant to OCGA § 9-15-14. The trial court
denied the motion, and Sanon filed this direct appeal. We lack jurisdiction.
      Appeals from orders granting or denying attorney fees and litigation expenses
under OCGA § 9-15-14 must be made by discretionary application, not direct appeal.
See OCGA § 5-6-35 (a) (10). Sanon’s failure to comply with the discretionary review
procedure deprives us of jurisdiction over this appeal. See Capricorn Systems v.
Godavarthy, 253 Ga. App. 840 (560 SE2d 730) (2002); Jones v. Padgett, 186 Ga.
App. 362, 363 (2) (367 SE2d 88) (1988). Accordingly, this appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/22/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.